July 16, 1924. The opinion of the Court was delivered by
In action for the recovery of real estate, the jury rendered a verdict for the plaintiffs. The defendants moved for a new trial. The Circuit Judge granted the motion, and "ordered that a new trial be, and the same is hereby, granted upon the entire record in the case."
The plaintiffs have appealed upon the grounds, substantially, that it was error to grant the new trial "upon the entire record in the case" when the motion for new trial was not based upon that ground, but was based upon specific allegations of error of law in the admission of testimony and in the Court's charge to the jury, which allegations of error were wholly without merit. The Circuit Judge having ascribed his action on the motion to his view or opinion of the entire trial record, we cannot assume that the ruling was predicated upon or controlled by error of law in a sense and to an extent that would subject it to review in this Court. The granting of the new trial upon the entire record instead of upon the specific grounds assigned by defendants' counsel was within the sound discretion of the trial Judge, and the case for appeal discloses no such abuse of discretion as would warrant a reversal.
It is accordingly adjudged that the order of the Circuit Court be, and is hereby, affirmed.
MESSRS. JUSTICES WATTS, FRASER and COTHRAN concur.
MR. CHIEF JUSTICE GARY did not participate. *Page 81